Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 19, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  155863                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  JONES FAMILY TRUST,                                                                                Elizabeth T. Clement,
           Plaintiff-Appellant,                                                                                       Justices


  and
  SYLVIA JONES and BOBBY JONES,
            Plaintiffs,
  v                                                                 SC: 155863
                                                                    COA: 329442
                                                                    Saginaw CC: 13-019698-NZ
  SAGINAW COUNTY LAND BANK
  AUTHORITY and ROHDE BROTHERS
  EXCAVATING, INC.,
           Defendants-Appellees,
  and
  CITY OF SAGINAW and HARDHAT DOE,
             Defendants.
  _________________________________________/

         On October 10, 2018, the Court heard oral argument on the application for leave to
  appeal the April 20, 2017 judgment of the Court of Appeals. On order of the Court, the
  application is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 19, 2018
           p1010
                                                                               Clerk